Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to the preliminary amendment filed on 5/18/20.  Claims 1-20 are cancelled and new claims 21-40 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.   For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 21-40 of the instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over some claims of U.S. Patent No. 9,971,624.
  Regarding claims 21, 22, 31 and 32, claims 1, 2, 7 and 8 of U.S. Patent No. 9,971,624 contain every element of claims 1, 2, 11 and 12 of the instant application and as such anticipate claims 21, 22, 31 and 32 of the instant application.
As to the remaining claims 23-30, 33-40, they are also rejected under obvious type double patenting as stated in claims 21, 22, 31 and 32 above.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 21-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tubaltsev et al„ US Pub. No.20150263899.
As to claim 21, Tubaltsev discloses a method of forwarding data messages to containers on a particular virtual machine (VM) executing on a host computer, the method comprising:
at a first managed forwarding element (MFE) (220, 230 fig.2) executing on the particular VM and receiving a data message from a second MFE executing on the host computer to forward data message among different VMs executing on the host computer (processing and assigning data packets/traffic sent from the external network into the managed network, see abstract, fig.2, [0042] to [0044]);
identifying a particular container that is a destination of the received data message;
and forwarding the received data message to the identified particular container (processing a packet sent from VM 1 to VM 4 by the MFE 220 by identifying the logical egress port of logical switch 110 for the packet as the port to which VM 4 attaches, and mapping this egress port to a tunnel to the MFE 230 at host 210, see fig.2, [0044] to [0048] and [0063] to [0066]).

As to claim 22, Tubaltsev discloses receiving the data message comprises receiving the data message with a tag and identifying the particular container comprises using the tag to identify the particular container (see [0046] to [0050]).
 As to claim 23, Tubaltsev discloses the tag uniquely identifies the particular container
as the tag is only associated with one container executing on the particular VM (see [0044] to [0050]).

As to claim 24, Tubaltsev discloses using the tag to identify the particular container
comprises using the tag and at least one header value of the received packet to identify the particular container that is the destination of the received data message (see [0046] to [0052]).

As to claim 25, Tubaltsev discloses the header value is a MAC (media access control) address (MAC addresses assigned to each VM, see [0069] to [0070]).

As to claim 26, Tubaltsev discloses the first MFE implements a plurality of logical forwarding elements (LFEs) each of which spans more than one host computer, and the tag is associated with an LFE to which the identified container belongs (see [0044] to [0050]).

As to claim 27, Tubaltsev discloses the second MFE associates the tag with the data message when the second MFE receives the data message and identifies the particular container as the destination for the data message (see [0044] to [0050]).

As to claim 28, Tubaltsev discloses the second MFE implements a plurality of logical forwarding elements (LFEs) with other MFEs on other host computers, each LFE spanning more than one host computer, and the second MFE associating the data message with the tag after determining that the data message is for a particular LFE that is associated with the tag (see [0044] to [0052]).

As to claim 29, Tubaltsev discloses the second MFE determines that the data message
is for the particular LFE based on a set of logical attributes that the second MFE receives with the data message (see [0044] to [0050]).

As to claim 30, Tubaltsev discloses the first and second MFEs are configured by a set of controllers to associate the tag with the particular container when the particular container is instantiated on the particular VM (see [0044] to [0052]).

Claims 31-40 are rejected for the same reasons set forth in claims 21-30 and 21 respectively.

Conclusion
8.         Claims 21-40 are rejected.
9.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Any response to this action should be mailed to:
Commissioner for patents
P O Box 1450
Alexandria, VA 22313-1450


/KHANH Q DINH/Primary Examiner, Art Unit 2458